DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1-11 and 13-20 have been rejected.
Claim 12 has been canceled.
Claim Objections
Claims are objected to because of the following informalities:  
Applicant is missing claim 12. It is taken as canceled. Label claim 12 (canceled).
Appropriate correction is required.

Response to Arguments1
102
102 is removed. 103 is new grounds. Applicant does not argue any dependent claims separately.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, and 14-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US10572877 Aquino in view of Hu US20180276560A1.
Regarding claim 1 Aquino teaches:
[(b1)] generating an ensemble model (Fig. 4 Items 402c, 402b; col. 25 ll. 9-38 “ensemble classifiers”) based on combining a robust artificial intelligence (AI) risk model and an adaptive AI risk model (Fig. 4 Items 302c, 302b; col. 25 ll. 9-38 “takes as inputs”),
(Note: “Ensemble” is a term of art. Reading in light of the Spec., the language appears seven (7) times. There is no difference between how the prior art (e.g., Aquino) uses the language and how Applicant’s Spec. uses the language.)
[(b1A)] wherein the robust AI risk model is associated with a first set of features (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers via arrows; col. 11 ll. 15-35) and is trained (Note: Features and training are a terms of art.) (Fig. 4 Tier 402a (disclosing multiple classifiers; col. 25 ll. 40-67 “classifiers…can be trained”, col. 25 ll. 1-8) (Note: A plurality of classifiers are used an ultimately feed into an ensemble at 402b and 402a. Examiner also notes that the classifier may be of a different type. Compare Fig. 3 Item 306a with 306b.) using seasoned transaction data (Fig. 1 Items 52, 54; col. 6 ll. 40-67, col. 7 ll. 40-67, col. 8 ll. 1-45) (Note: Aquino discloses new transaction data and historical transaction data.) that includes first reversal indications (col. 18 ll. 44-62), wherein the robust AI risk model is usable to predict risk of reversal for future unknown electronic payment transactions (Note: This is a statement of intended use and is non-limiting. In review of Remarks (10/11/2021) there is no traversal of this characterization first found in Non-Final Rejection (07/12/2021).), and wherein the seasoned transaction data comprises a first plurality of records corresponding to a first plurality of electronic payment transactions (Fig. 1 Items 52, 54; col. 6 ll. 40-67, col. 7 ll. 40-67, col. 8 ll. 1-45), wherein each record in the first plurality of records comprises first data (Fig. 1 Items 52, 54; col. 6 ll. 40-67, col. 7 ll. 40-67, col. 8 ll. 1-45) corresponding to the first set of features (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers; col. 11 ll. 15-35), wherein the first reversal indications of the seasons transaction data are un-modifiable;
[(b1B)] wherein the adaptive AI risk model is associated with a second set of features (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers; col. 11 ll. 15-35) and is trained (Fig. 4 Tier 402a (disclosing multiple classifiers; col. 25 ll. 40-67 “classifiers…can be trained”, col. 25 ll. 1-8) (Examiner is taking “adaptive” in “adaptive AI risk model” in light of the Spec. (0011) as a more frequently trained model with newer data. Examiner notes that “unseasoned data that is younger” is duplicative language.) that includes second reversal indications (col. 18 ll. 44-62) using unseasoned transaction data (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”) (Examiner notes that the iterative training shown in Fig. 3 spans the data set to the features. Examiner notes that the “new transactions,” are older than the historical transaction data, see col. 6.), wherein the unseasoned transaction data comprises a second plurality of records corresponding to a second plurality of electronic payment transactions (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”) that is more recent than the first plurality of electronic payment transactions (col. 6 ll. 40-63 (disclosing “new transactions”)), wherein each record in the second plurality of records comprises second data corresponding to the second set of features, (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers; col. 11 ll. 15-35), wherein the second reversal indications of the unseasoned transaction data are modifiable, and (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)
(Examiner notes that Aquino allows in one embodiment for the identification of features with the new transactions. See Aquino at col. 11 ll. 15-45 (“[The] risk assessment model 48 may identify one or more features of the new transaction[.]”). (Examiner’s underlining.) Later in Aquino, the Disclosure mentions that features are extracted based on “different aspect[s] of the risk of the transaction.” Id. at col. 15; see also col. 18 (comparing derived features against simple features).)
[(b1C)] wherein the second set of features includes at least one feature not included in the first set of features (Compare Fig. 4 Item 304a (simple features) with Fig. 4 Item 304b (derived features)) (Note: See discussion above on derived features for new transactions.)
[(b2)] receiving an electronic transaction request from a user (col.4 ll. 13-41 “provide transaction to system”, col. 26 ll. 28-38 “receives a new transaction to process….[from] a user….”);
[(b3)] generating a combined risk score (Fig. 4 Items 402c, 402b; col. 25 ll. 9-38 “takes as inputs”) using the ensemble model (Fig. 4 Items 402c, 402b; col. 25 ll. 9-38 “ensemble classifiers”) (Examiner notes that “ensemble” is a term of art. Reading in light of the Spec., the language appears seven (7) times. There is no difference between how the prior art uses the language and how Applicant’s Spec. uses the language.)  based on the electronic transaction request (col.4 ll. 13-41 “provide transaction to system”, col. 26 ll. 28-38 “receives a new transaction to process….[from] a user….”), wherein the combined risk score is generated based on a first risk score determined using the robust AI risk model based on the electronic transaction request and a second risk score determined using the adaptive AI risk model based on the electronic transaction request; and (Fig. 4 Items 308 (a-b), 310 (combining the ENSEMBLE MIN and MAX))
[(b4)] approving or denying the electronic transaction based on the combined risk score (Fig. 5 Items “No” and “Yes” in block 510; col. 27 ll. 40-67).

While Aquino teaches ensemble method with multiple models and while Aquino teaches old/new data in transactions (Fig. 1 Items 56, 58; cols. 7-8), Aquino does not teach models based on time. Aquino’s deficiencies are represented by the following form of language:
…before a time threshold…after a time threshold

Hu is primary directed towards machine learning methods. Hu at TITLE (“REVIEW MACHINE LEARNING SYSTEM”). It can be appreciated that ML methods are not limited to any field of use. For example, Hu’s machine learning methods may apply to “fraud detection” amongst other domains. Hu at 0027; see also Hu at 0033 (“fraud”), 0034 (same), 0035 (same), 0039 (same), 0040 (same), et seq. As such there exists a nexus. Hu teaches multiple models based on time as follows:
…[train first model] before a time threshold…[train second model] after a time threshold (Fig. 2A Items 208, 210, 210D; 0041 “new model...when a predetermined time duration has elapsed”, 0051 (expanding on Fig. 2A and disclosing “trigger [of] expiration of a timer, receiving new raw data”, 0054 “first time period…second time period”; see also 0006, 0056)

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to modify the ensemble models of Aquino, which are multiple models (Fig. 4 Items 304(a-b)), by integrating the at least model framework of Hu based on time in order to increase the accuracy rate of the ensemble method by integrating new data.

Regarding claim 2 Aquino teaches:
The system of claim 1, wherein the operations further comprise, subsequent to training the robust AI risk model and the adaptive AI risk model (Fig. 4 Tier 402a (disclosing multiple classifiers; col. 25 ll. 40-67 “classifiers…can be trained”, col. 25 ll. 1-8):
receiving transaction data that was not previously used to train either the robust AI risk model or the adaptive AI risk model (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”);
re-training the adaptive AI risk model, but not the robust AI risk model, using the transaction data; and (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)
generating an updated ensemble model using the re-trained adaptive AI risk model (Fig. 4 Items 402c, 402b; col. 25 ll. 9-38 “ensemble classifiers”) (Examiner notes that “ensemble” is a term of art. Reading in light of the Spec., the language appears seven (7) times. There is no difference between how the prior art uses the language and how Applicant’s Spec. uses the language.).

Regarding claim 3 Aquino teaches:
wherein the robust AI risk model and the adaptive AI risk model are trained in parallel (See generally Fig. 3 “ITERNATIVE TRAINING”).

Regarding claim 4:
Aquino teaches transaction data (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”).
The examiner has considered the language (“wherein the new type of transaction data corresponds to at least one of a hardware or software feature of a mobile phone device.”). These differences are only found in the non-functional data stored on the article of manufacture. The data of “new type” and the data inside the “new data” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in reference Aquino because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 5 Aquino teaches:
The system of claim 1, wherein each one of first reversal indications and second reversal indications indicates a reversal status of a corresponding electronic payment transaction (Fig. 1 Items 52, 54; col. 6 ll. 40-67, col. 7 ll. 40-67, col. 8 ll. 1-45).

Regarding claim 6 Aquino teaches:
wherein the operations further comprise training the robust AI risk model (Fig. 4 Tier 402a (disclosing multiple classifiers; col. 25 ll. 40-67 “classifiers…can be trained”, col. 25 ll. 1-8) based on repeatedly comparing outputs of the robust AI risk model (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”) to corresponding first reversal indications, and altering the robust AI risk model based on the comparing (col. 27 ll. 55-67 (“updated” model), col. 28 ll. 55-64 (same)).

Regarding claims 10 and 18 Aquino teaches:
receiving, at a computer system, an electronic transaction request from a user (col. 4 ll. 13-41 “provide transaction to system”, col. 26 ll. 28-38 “receives a new transaction to process....[from] a user....”);
predicting, using an ensemble artificial intelligence (AI) risk model, a level of risk for the electronic transaction request (col. 25 ll. 17-65 (discussing in general “risk” and “risky nature”), col. 27 ll. 16-67, col. 28 ll. 1-47 & Fig. 5 Item 508 “compare risk”, 514 “compare risk”.)), wherein the ensemble AI risk model is based on a combination of a robust AI risk model and an adaptive Al risk model (Fig. 4 Item 402c, 402b; col. 25 ll. 9-38 “ensemble classifiers”), wherein the ensemble AI risk model is usable to predict risk of reversal of electronic payment transactions (Fig. 3 Items 302, 304, 304a, 304b; col. 18 ll. 40-67; Tables two (2) through five (5) which span from cols. 20-24.), and a first reversal status indicating whether a first corresponding electronic payment transaction from the first plurality of electronic payment transactions has been reversed, wherein the first reversal status for each record in the first plurality of records is un-modifiable, and col. 6 ll. 50-67 (“model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)
wherein the robust AI risk model is associated with a first set of input features  (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers via arrows; col. 11 ll. 15-35) and is trained using a seasoned transaction data (Note: Features and training are a terms of art.) (Fig. 4 Tier 402a (disclosing multiple classifiers; col. 25 ll. 40-67 “classifiers…can be trained”, col. 25 ll. 1-8) (Note: A plurality of classifiers are used an ultimately feed into an ensemble at 402b and 402a. Examiner also notes that the classifier may be of a different type. Compare Fig. 3 Item 306a with 306b.) comprising a first plurality of records corresponding to a first plurality of electronic payment transactions (Fig. 1 Items 52, 54; col. 6 ll. 40-67, col. 7 ll. 40-67, col. 8 ll. 1-45), wherein each record in the first plurality of records comprises first data corresponding to the first set of input features (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers; col. 11 ll. 15-35),
wherein the adaptive AI risk model is associated with a second set of input features (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers; col. 11 ll. 15-35) and is trained using unseasoned transaction data (Fig. 4 Tier 402a (disclosing multiple classifiers; col. 25 ll. 40-67 “classifiers…can be trained”, col. 25 ll. 1-8) (Examiner is taking “adaptive” in “adaptive AI risk model” in light of the Spec. (0011) as a more frequently trained model with newer data. Examiner notes that “unseasoned data that is younger” is duplicative language.), wherein the unseasoned transaction data comprises a second plurality of records (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”) (Examiner notes that the iterative training shown in Fig. 3 spans the data set to the features. Examiner notes that the “new transactions,” are older than the historical transaction data, see col. 6.) corresponding to a second plurality of electronic payment transactions (col. 6 ll. 40-63 (disclosing “new transactions”)), wherein each record in the second plurality of records comprises second data corresponding to the second set of input features and (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers; col. 11 ll. 15-35) a second reversal status indicating whether a second corresponding electronic payment transaction from the second plurality of electronic payment transactions has been reversed, wherein the second reversal status for each record in the second plurality of records is modifiable; and col. 6 ll. 50-67 (“model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)
(Examiner notes that Aquino allows in one embodiment for the identification of features with the new transactions. See Aquino at col. 11 ll. 15-45 (“[The] risk assessment model 48 may identify one or more features of the new transaction[.]”). (Examiner’s underlining.) Later in Aquino, the Disclosure mentions that features are extracted based on “different aspect[s] of the risk of the transaction.” Id. at col. 15; see also col. 18 (comparing derived features against simple features).)
approving or denying, by the computer system (Fig. 5 Items “No” and “Yes” in block 510; col. 27 ll. 40-67), the electronic transaction request based on the predicted level of risk (Fig. 5 Items “No” and “Yes” in block 510; col. 27 ll. 40-67).

While Aquino teaches ensemble method with multiple models and while Aquino teaches old/new data in transactions (Fig. 1 Items 56, 58; cols. 7-8), Aquino does not teach models based on time. Aquino’s deficiencies are represented by the following form of language:
…before a time threshold…after a time threshold

Hu is primary directed towards machine learning methods. Hu at TITLE (“REVIEW MACHINE LEARNING SYSTEM”). It can be appreciated that ML methods are not limited to any field of use. For example, Hu’s machine learning methods may apply to “fraud detection” amongst other domains. Hu at 0027; see also Hu at 0033 (“fraud”), 0034 (same), 0035 (same), 0039 (same), 0040 (same), et seq. As such there exists a nexus. Hu teaches multiple models based on time as follows:
…[train first model] before a time threshold…[train second model] after a time threshold (Fig. 2A Items 208, 210, 210D; 0041 “new model...when a predetermined time duration has elapsed”, 0051 (expanding on Fig. 2A and disclosing “trigger [of] expiration of a timer, receiving new raw data”, 0054 “first time period…second time period”; see also 0006, 0056)

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to modify the ensemble models of Aquino, which are multiple models (Fig. 4 Items 304(a-b)), by integrating the at least model framework of Hu based on time in order to increase the accuracy rate of the ensemble method by integrating new data.

Regarding claim 14 Aquino teaches:
wherein the seasoned transaction data (Fig. 1 Items 52, 54; col. 6 ll. 40-67, col. 7 ll. 40-67, col. 8 ll. 1-45)…a particular reversal status indicating whether col. 6 ll. 50-67 (“model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)…

The examiner has considered the remaining language (“comprises automated clearinghouse (ACH) transaction data that, and wherein the ACH transaction data includes an indication whether a particular transaction was reversed.”). These differences are only found in the non-functional data stored on the article of manufacture. The data in the “new type” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in references Aquino because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 15 Aquino teaches:
obtaining transaction data that is not part of the seasoned transaction data or the unseasoned transaction data; (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)
(Examiner notes that Aquino allows in one embodiment for the identification of features with the new transactions. See Aquino at col. 11 ll. 15-45 (“[The] risk assessment model 48 may identify one or more features of the new transaction[.]”). (Examiner’s underlining.) Later in Aquino, the Disclosure mentions that features are extracted based on “different aspect[s] of the risk of the transaction.” Id. at col. 15; see also col. 18 (comparing derived features against simple features).)
re-training the adaptive AI risk model, but not re-training the robust AI risk model, using the transaction data; and (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)
determining a second level of risk for a second electronic transaction request using the re-trained adaptive AI risk model and the robust AI risk model (Fig. 4 Items 402c, 402b; col. 25 ll. 9-38 “takes as inputs”).

Regarding claim 16:
Aquino teaches transaction data (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”).

The examiner has considered the language (“wherein the new type of transaction data corresponds to one or more user actions taken within a customized software application installed on a smartphone by an electronic transaction payment service provider.”). These differences are only found in the non-functional data stored on the article of manufacture. The data in the “new type” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in references Aquino because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 17:
Aquino teaches transaction data (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”).

The examiner has considered the language (“wherein the new type of transaction data corresponds to a newly available device hardware feature that was not in existence at the time the robust AI risk model was trained.”). These differences are only found in the non-functional data stored on the article of manufacture. The data in the “new type” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in references Aquino because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 19 Aquino teaches:
wherein the adaptive AI risk model and the robust AI risk model are of differing machine learning model types (col. 15 ll. 1-42 “[v]arious machine learning techniques”).

Regarding claim 20 Aquino teaches:
wherein the operations further comprise training the combination of the robust AI model and the adaptive AI model using a logistic regression technique (Fig .4 Items 306(a-e); col. 4 (discussing “trained”)).

Claims 7 and 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US10572877 Aquino in view of US20170270534A1 Zoldi.
Regarding claims 7 and 13 Aquino teaches:
The system of claim 1, wherein the robust AI risk model comprises (Fig. 4 Tier 402a (disclosing multiple classifiers; col. 25 ll. 40-67 “classifiers…can be trained”, col. 25 ll. 1-8):
Aquino does not teach:
an artificial neural network (ANN) model having internal parameters, and wherein the operations further comprise
determining different sets of internal parameter values for the ANN model;
comparing outputs of the ANN model under the varied internal parameters; and
determining a particular set of internal parameter values for the ANN model based on the comparing.
Zoldi teaches:
an artificial neural network (ANN) model having internal parameters (Zoldi Fig. 5; 0084-0086, 0084), and wherein the operations further comprise
determining different sets of internal parameter values for (0085 “varying training conditions”)
comparing outputs of the ANN model under the varied internal parameters; and (0084-0086)
determining a particular set of internal parameter values for the ANN model based on the comparing (0084-0086).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute any of the ML algorithms in Aquino in view of the tree’s of Zoldi as a matter of design choice based on the benefits of different algorithms.

Claims 8 and 9 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US10572877 Aquino in view of US20180130024A1 Fang.
Regarding claim 8 Aquino teaches: 
training the ensemble model (Fig. 4 Items 402c, 402b; col. 25 ll. 9-38 “ensemble classifiers”) using a logistic regression technique.
Aquino does not teach:
using a logistic regression.
Fang:
using a logistic regression (0039).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the ensemble model with the regression of Fang in order to choose better ML methods with weights. Fang at 0039.

Regarding claim 9 Aquino teaches:
adjusting...associated with the robust AI risk model and...the adaptive AI risk model (Fig. 4 Item 306(a-e); col. 25 (discussing “average”)).
Aquino does not teach:
weight value (0039)
Fang teaches:
weight value (Fang 0039)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the ensemble models of Aquino by taking the averaging and turn it into a weighted average as seen in Fang in order to balance better ensemble methods.

Claim 11 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US10572877 Aquino in view of Chen (“Introduction to Boosted Trees”).
Regarding claim 11 Aquino teaches:
The method of claim 10, wherein the adaptive AI risk model comprises (Fig. 3 Item 304 “FEATURES” as part of data, Fig. 3 Item 304(a-b) “SIMPLE FEATURES” versus “DERIVED FEATURES” as input to the classifiers; col. 11 ll. 15-35) a having internal parameters, and wherein the method further comprises: (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)
repeatedly comparing outputs of the...model to known reversal outcomes of the seasoned transaction data; and  (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”) (Examiner notes that the iterative training shown in Fig. 3 spans the data set to the features. Examiner notes that the “new transactions,” are older than the historical transaction data, see col. 6.)…the second reversal statuses col. 6 ll. 50-67 (“model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”)
altering the...model based on the comparing (Fig. 3 Item “ITERATIVE TRAININING”; col. 6 ll. 50-67 “model 48 may be updated, using machine learning techniques [that are] iteratively trained to incorporate the new transactions….”).
Aquino additionally teaches “tree” classifiers which are a term of art (col. 24 ll. 55-67).
Regarding claim 11 Aquino does not teach:
gradient boosted tree (GBT) model 
Chen teaches:
gradient boosted tree (GBT) model (17 of 41; see also 41 of 41 (providing references))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the ensemble models of Aquino and substituting any of the models out with the trees in Chen in order to view data using a different method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
INTRODUCTION TO MACHINE LEARNING by Nilsson (evidentiary floor for ML)
Introduction to Machine Learning by Smola (same)
Machine Learning for Dummies by Hurwitz (same)
Mathematics for Machine Learning by Deisenroth (same)
US_20180096372_A1 (historical data in ML/AI)
US_20220101214_A1 (AI/ML in G06Q)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks 2022-02-28 is herein referred to as “Rm.”